United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1170
Issued: December 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 31, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 24, 2009 merit decision denying modification of a
December 14, 2007 decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
bilateral carpal tunnel syndrome in the performance of duty causally related to his employment.
FACTUAL HISTORY
On September 19, 2007 appellant, a 51-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome which he
attributed to “fine manipulation and repetitive motion work.” He first became aware of his
condition and that it was caused by his employment on October 1, 1999.

Appellant submitted no evidence to support his claim and by decision dated
December 14, 2007 the Office denied the claim because he had not established that employment
factors caused a diagnosed medical condition.
On December 9, 2008 appellant requested reconsideration.
In a June 2, 2008 note, appellant attributed his condition to mail handling, sorting and
repairing activities requiring “fine manipulation” of letters using his hands and fingers.
In a November 15, 2007 note, Dr. Frank M. Berklacich, a Board-certified orthopedic
surgeon, reported findings on examination. He noted that “[t]o help sort out [appellant’s]
diagnosis, I have recommended … an EMG [electromyogram].”
Appellant also submitted a December 6, 2007 report in which Dr. W.G. Strickland, a
Board-certified neurologist, reported findings following an electrodiagnostic study.
Dr. Strickland diagnosed bilateral carpal tunnel syndrome.
By decision dated February 24, 2009, the Office accepted sorting, repairing and handling
mail activities involving “fine manipulation” of mail as the employment factors allegedly
responsible for appellant’s condition but denied the claim nonetheless because he had not
established that these employment factors caused a medically diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of the claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4

1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

ANALYSIS
The Office accepted that appellant established employment factors allegedly responsible
for his condition. Appellant’s burden is to establish that these employment factors caused a
medically diagnosed condition. Causal relationship is a medical issue that can only be proven by
probative rationalized medical opinion evidence. The evidence of record lacks a rationalized
medical opinion explaining how the accepted employment factors caused a medically diagnosed
condition and, therefore, appellant has not satisfied his burden of proof.
The note and report signed by Drs. Berklacich and Strickland are of little probative value
on the issue of causal relationship.5 Dr. Berklacich’s note lacked a diagnosis as well as a
rationalized opinion explaining how the accepted employment factors caused any diagnosed
condition. Although Dr. Strickland diagnosed bilateral carpal tunnel syndrome, he did not
explain how this condition was caused by the accepted employment factors. These deficiencies
reduce the probative value of this evidence such that it is insufficient to establish appellant’s
claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.6
Appellant has not submitted probative rationalized medical evidence supporting his claim
and thus the Board finds appellant has not established that he sustained bilateral carpal tunnel
syndrome in the performance of duty causally related to his employment.
CONCLUSION
The Board finds that appellant has not established that he sustained bilateral carpal tunnel
syndrome in the performance of duty causally related to his employment.

5

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001).
6

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 24, 2009 decision is affirmed.
Issued: December 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

